Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application is a 371 of PCT/JP2018/048425 filed on 12/28/2018 which claims foreign priority to JAPAN JP 2018-020644 filed on 02/28/2018. International Bureau certified on that certified foreign priority document is available at WIPO Digital Access Service.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 1-9 recites “an information processing device comprising ….a processing unit……; and a determination unit….” It is not clear whether the recited “processing unit and determination unit” are hardware or software   In particular, claims 1 and 5 recites in the preamble “an information processing device”, the body of the claim does not contain any limitations indicating the structure of the device. A device or an apparatus claim should always claim the structure or the hardware that performs the function. Applicant’s claimed limitation 

Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
3.	Claim limitations of “a processing unit, determination unit, first/second processing unit, first/second determination unit ”invokes invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification failed to specify the a processing unit, determination unit, first/second processing unit, first/second determination unit as a hardware or software.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 112
1.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


2.	Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
3.	As described above, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification failed to specify “ processing unit, determination unit, first/second processing unit, first/second determination unit” as a hardware or software. The Specification describes processing unit and determination unit in paragraph [0093-0096] as follows:
[0093] (Processing Unit 232) 
The processing unit 232 includes a function of executing processing determined on the basis of acquired information. As the function, for example, the processing unit 232 includes a first function of executing processing that uses service information stored in a communication target external device. Specifically, the processing unit 232 includes a function (first 32 unction) of executing SP371708WO00 offline payment processing using the payment service information 104 (service information) acquired from the card 10 (external device). By the offline payment processing, the processing unit 232 can execute payment processing using the card value payment function 204, for example. 
[0094] 
Furthermore, the processing unit 232 includes a second function of executing processing that uses identification information regarding a service stored in the external device. Specifically, the processing unit 232 includes a function (second function) of executing online payment processing using the ID 102 (identification information) acquired from the card 10 (external device). By the online payment processing, the processing unit 232 can execute ID acquisition processing using the ID check function 206, for example. 

[0096] (Determination Unit 234) 
The determination unit 234 includes a function of determining processing to be executed by the processing unit 232, on the basis of acquired information. For example, the determination unit 234 determines processing to be executed by the processing unit 232, on the basis of at least one of service information or identification information that has been acquired from the card 10 (external device). Furthermore, the determination unit 234 determines processing to be executed by the processing unit 

However, above paragraph does not indicate definitely that a processing unit, determination unit, first/second processing unit, and first/second determination unit as described or as displayed  in diagram Figs. 3 and 8 are hardware. Therefore, the specification does not demonstrate that applicant has made invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In the instant case, Claims 1-11 are directed to determine processing to be executed by the processing unit and executes processing determined on a basis of the request using service information and identification information regarding a service that is stored in a recording medium. The claims 1-11 are analyzed to see if claims are statutory category of invention, recites judicial exception and the claims are further analyzed to see if the claims are integrated into practical application if the judicial exception is recited and the claims provides an inventive as per 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and October 2019 Update: Subject Matter Eligibility as set forth below:
Analysis:
Step 1: Statutory Category? This part of the eligibility analysis evaluates whether the claim falls within any statutory category. MPEP 106.03.

Claims 1 and 5 are directed to a device comprising processing unit and determination unit which may be software. The claimed invention is non-statutory category of invention (Step 1: NO) (see 35 USC 101 and 112 rejections above). 
Claim 10 and 11 are directed to system comprising first and second information processing device. The claimed system is therefore directed to a statutory category, i.e., a machine (a combination of device) (Step 1: YES).  

Step 2A - Prong 1: Judicial Exception Recited? This part of the eligibility analysis evaluates whether the claim recites a judicial exception. As explained in MPEP 2106.04(II) and the October 2019 Update, a claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim. There are no nature- based product limitations in this claim, and thus the markedly different characteristics analysis is not performed. However, the claim still must be reviewed to determine if it recites any other type of judicial exception.

Claims 1, 5, 10 and 11 is then analyzed to determine whether it is directed to a judicial exception. The claims 1 and 5 recite plurality of steps of “determine processing to be executed by the processing unit and executes processing determined on a basis of the request using service information and identification information regarding a service that is stored in a recording medium.” Claim 10 and 11 include additional steps of the “second processing unit executing processing determined on a basis of the acquired information stored service information/ identification information regarding a service stored in a communication target external device.”
The limitations of determine processing to be executed by the processing unit and executes processing determined on a basis of the request, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (assuming determination unit and processing unit are hardware), similar to computer implemented method for enabling borrowers to anonymously shop for loan packages offered by plurality of lenders in Mortgage Graders, Inc., v. First Choice Loan Servs., Inc. That is, other than reciting “processing/ determining unit,” nothing in the claim element precludes the step from practically being performed in the mind See October Update at Section I(C)(ii). Thus, the above limitations of recite concepts that fall into the “mental process” grouping of abstract ideas. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas (YES).

Step 2A - Prong 2: Integrated into a Practical Application? This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55.
Besides the abstract idea as described in Prong 1, the claim 1 include additional element of “the first function is invalidated on a basis of an invalidation request from an external device”; claim 10 and 11 include additional element of “second processing unit executing processing determined on a basis of the acquired information stored service information/ identification information regarding a service stored in a communication target external device.” The determination/processing unit in the step is recited at a high level of generality and  it is clear whether these unit are hardware or software. The processor/computing device/unit of the exchange recited without further details that represent no more than mere instructions to apply the judicial exception on a computer. 
See October 2019 Update at Section III.D. When so evaluated, this additional element represents mere data gathering such as the first function is invalidated on a basis of an invalidation and second processing unit executing processing determined on a basis of the acquired information. But the determination/processing unit is recited so generically without any details that it represents no more than mere instructions to apply the judicial exceptions on a computer. It can also be viewed as nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of the computer does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception (Step 2A: NO).

Step 2B: Claim provides an Inventive concept? This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05. 

As explained with respect to Step 2A Prong 2, there are two additional elements. 
The first is the processing/determination unit, which is configured to perform all the limitations recited. As explained previously, the processing/determination unit is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an See MPEP 2106.05(g). Here, the recitation of a processing/determination unit being configured to execute additional processing based additional information received is mere data gathering and execute the order that is recited at a high level of generality, and, as disclosed in the specification, is also well-known. This limitation therefore remains insignificant extra-solution activity even upon reconsideration. Thus, limitation (a) does not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept (Step 2B: NO). The claim is not eligible.
The claimed additional elements of the first function is invalidated on a basis of an invalidation request from an external device” and “second processing unit executing processing determined on a basis of the acquired information stored service information/ identification information regarding a service stored in a communication target external device is implemented using examples of existing computer networking equipment, hardware, and software that are used to construct the claimed invention without apparent modification (see Fig. 4 and Fig. 8; Specification: paragraph [0046, 0090-0103]). Therefore, the additional do not provide any particular asserted inventive technology for performing those functions and therefore the claims are held patent ineligible (see Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea. The claims are not patent eligible. (NO).

Dependent Claims:
Examiner further reviewed the dependent claims 2-4 and 6-9 that could be added to the independent claims to make patent eligible. The dependent claims 2-4 as recited pertains to additional steps which further describes invalidating first function, and the dependent claims 6-9 pertains to different scenario for processing that uses one of service information or identification claims 27-33 are not patent eligible (NO). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Betancourt et al., U.S. Patent No. 9,792,632 (reference A in attached PTO-892) in view of Taku et al., Japanese Patent Publication No. JP 2008-186069 (reference N in attached PTO-892).
As per claim 1, Betancourt et al. teach an information processing device comprising:
a processing unit including a first function of executing processing that uses service information stored in a recording medium, and a second function of executing processing that uses identification information regarding a service that is stored in a recording medium (see Fig. 1, Back Office System (110); column 8, lines 24-67 to column 9, lines 1-3; where the back office system include internal database that stores service request made by driver  that includes request for fuel, shower reservation, preventive maintenance and food, and vehicle ID, license, or ID associated with the driver or identifying information of the requester); and
a determination unit configured to determine processing to be executed by the processing unit, on a basis of a request from an external device (see Fig. 2, Steps 210; and 215 column 8, lines 24-55; where transaction request is processed or verified based information provided by driver or device of driver),
wherein the processing unit executes processing determined on a basis of the request (see Fig. 2, Step 220 (Information Valid?)), and the first function is invalidated (see Fig. 2, Step 225 (Issue Message Denial): column 9, lines 4-40; where service is denied based on invalid information received from vehicle/driver and processed by the back room system).
Taku et al. teach first function is invalidated on a basis of an invalidation request from an external device (see page 3, 4th-5th, and 9th paragraph; page 10, 1st paragraph; where first function of executing processing that uses service information is placed in invalidated state by deleting card information and service information stored in the storage).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow first function is invalidated on a basis of an invalidation request from an external device to Betancourt et al. because Taku et al. teach including above th, 5th and 9th paragraph).
As per claim 2, Betancourt et al. teach claim 1 as described above. Betancourt et al.  further teach information processing device, wherein 
the first function is invalidated on a basis of setting information including a setting related to the processing that uses the service information (see Fig. 2, Step 235 (Transaction Authorized?): column 9, lines 10-25).
As per claim 3, Betancourt et al. teach claim 2 as described above. Betancourt et al.  further teach information processing device, wherein 
the first function is invalidated by the setting information being changed on a basis of the invalidation request (see column 9, lines 4-10; where first function is invalidated due to not matching identifying and/service information and user is provided another validation opportunity to enter to correct  the information).
As per claim 4, Betancourt et al. teach claim 1 as described above. Betancourt et al.  further teach information processing device, wherein 
the first function is invalidated for every service (see Fig. 3, Form of Payment Accepted, All Major Credit cards, Cash (320); column 7, lines 50-56; where entering forms of payment other than accepted  payment will invalidate every service).

As per claim 10, Betancourt et al. teach an information processing system comprising: 
a first information processing device (Back Office System (110); and 
a second information processing device (Point of Sale (118)), 
wherein the first information processing device includes a first processing unit including a first function of executing processing that uses service information stored in a recording medium, and a second function of executing processing that uses identification information 
a first determination unit configured to determine processing to be executed by the first processing unit, on a basis of a request from an external device (see Fig. 2, Steps 210; and 215 column 8, lines 24-55; where transaction request is processed or verified based information provided by driver or device of driver),
the first processing unit executes processing determined on a basis of the request (see Fig. 2, Step 220 (Information Valid?)), the first function is invalidated (see Fig. 2, Step 225 (Issue Message Denial): column 9, lines 4-40; where service is denied based on invalid information received from vehicle/driver and processed by the back room system), 
the second information processing device (see Fig. 1, point of Sale (118))  includes
a second processing unit including a first function of executing processing that uses service information stored in a communication target external device, and a second function of executing processing that uses identification information regarding a service that is stored in the external device, and a second determination unit configured to determine processing to be executed by the second processing unit, on a basis of information acquired from the external device, and the second processing unit executes processing determined on a basis of the acquired information (see Fig. 1, Point of Sale (118), Fuel Pump (117); Fig. 2, Step 245 (transmit authorization Information to Point of Sale): column 9, lines 41-67 to column 10, lines 1-3; column 12, lines 1-40; where information from Back Office System that include identifying information and service information is transmitted to or acquired by Point of Sale at which vehicle is identified for transaction processing).
th-5th, and 9th paragraph; page 10, 1st paragraph: where first function of executing processing that uses service information is placed in invalidated state by deleting card information and service information stored in the storage).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow first function is invalidated on a basis of an invalidation request from an external device to Betancourt et al. because Taku et al. teach including above features would enable to information stored temporarily and request the card or service information is unusable after the first use with flag indicating state is invalid (see page 3: 4th, 5th and 9th paragraph).

As per claim 11, Betancourt et al.  teach an information processing system comprising: 
a first information processing device (Back Office System (110); and 
a second information processing device (Point of Sale (118)),
wherein the first information processing device includes a first processing unit including a first function of executing processing that uses service information stored in a recording medium, and a second function of executing processing that uses identification information regarding a service that is stored in a recording medium (see Fig. 1, Back Office System (110); column 8, lines 24-67 to column 9, lines 1-3; where the back office system include internal database that stores service request made by driver  that includes request for fuel, shower reservation, preventive maintenance and food, and vehicle ID, license, or ID associated with the driver or identifying information of the requester),
the first function is invalidated (see Fig. 2, Step 225 (Issue Message Denial): column 9, lines 4-40; where service is denied based on invalid information received from vehicle/driver and processed by the back room system), and

Taku et al. teach first function is invalidated on a basis of an invalidation request from an external device (see page 3, 4th-5th, and 9th paragraph; page 10, 1st paragraph: where first function of executing processing that uses service information is placed in invalidated state by deleting card information and service information stored in the storage).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow first function is invalidated on a basis of an invalidation request from an external device to Betancourt et al. because Taku et al. teach including above features would enable to be stored information temporarily and request the card or service information is unusable after the first use with flag indicating state is invalid (see page 3: 4th, 5th and 9th paragraph).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 5-9 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Betancourt et al., U.S. Patent No. 9,792,632 (reference A in attached PTO-892).
As per claim 5, Betancourt et al. teach information processing device comprising:
a processing unit including a first function of executing processing that uses service information stored in a communication target external device, and a second function of executing processing that uses identification information regarding a service that is stored in the external device (see Fig. 1, Back Office System (110); column 8, lines 24-67 to column 9, lines 1-3; where the back office system include internal database that stores service request made by driver  that includes request for fuel, shower reservation, preventive maintenance and food, and vehicle ID, license, or ID associated with the driver or identifying information of the requester); and
a determination unit configured to determine processing to be executed by the processing unit, on a basis of information acquired from the external device (see Fig. 2, Steps 210; and 215 column 8, lines 24-55; where transaction request is processed or verified based information provided by driver or device of driver),
wherein the processing unit executes processing determined on a basis of the acquired information (see Fig. 2, Step 220 (Information Valid?), Step 225 (Issue Message Denial): column 9, lines 4-40; where service is approved or based on information received from vehicle/driver and processed by the back room system).
As per claim 6, Betancourt et al.  et al. teach claim 5 as described above. Betancourt et al. further teach the device, wherein 
in a case where the information acquired from the external device includes the service information and the identification information, and the processing that uses the identification information regarding the service is in an executable state, the determination unit determines processing to be executed by the processing unit, to be the processing that uses the service information, and the processing that uses the identification information regarding the service (see column 8, lines 42-67; where service information and identification information of driver/vehicle used for processing the transaction request). 
As per claim 7, Betancourt et al.  et al. teach claim 5 as described above. Betancourt et al. further teach the device, wherein 
in a case where the information acquired from the external device includes the service information and the identification information (see column 8, lines 42-67; where service information and identification information of driver/vehicle used for processing the transaction request), and 
the processing that uses the identification information regarding the service is in an inexecutable state, the determination unit determines processing to be executed by the processing unit, to be only the processing that uses the service information (see column 9, lines 35-40; where service is not executable state as specific time was not requested for shower reservation, the system use service available information for assigning available slot for the driver).
As per claim 8, Betancourt et al. teach claim 5 as described above. Betancourt et al. further teach the device, wherein 
in a case where the information acquired from the external device includes only the service information, the determination unit determines processing to be executed by the processing unit, to be only the processing that uses the service information (see Fig. 10, Step 1005 (Transaction Authorized?): column 14, lines 13-27; where service previously authorized authorization code is used for completing the transaction).
As per claim 9, Betancourt et al. et al. teach claim 5 as described above. Betancourt et al. further teach the device, wherein 
in a case where the information acquired from the external device includes only the identification information, and the processing that uses the identification information regarding the service is in an executable state, the determination unit determines processing to be executed by the processing unit, to be only the processing that uses the identification .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosures. The following are pertinent to current invention, though not relied upon:
Aigbe et al. (July 2015) teaches immediate real-time detection and preventing double spending in electronic cash payment by invalidation request.
Araki et al. (U.S. Patent No. 10,178,275) teach information processing apparatus with transmitting unit performing authentication for transmitting data on successful authentication.
Farges (U.S. Patent No. 10,246,055) teach authorizing a driver to activate a system using biometric authentication process.
Oracle (2006) teaches sending invalidation requests.
Takashi (Japanese Publication No. JP 2006215699 A) teaches authentication apparatus, system and support system.
Saito (U.S. Pub No. 2009/0106249) teaches receiving invalidation request from external device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJENDRA K SHRESTHA whose telephone number is (571)270-1374.  The examiner can normally be reached on 8:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
Respectfully submitted,
/BIJENDRA K SHRESTHA/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        01/13/2022